PER CURIAM.
We treat the petition for certiorari as a notice of appeal from a final order in a bill of discovery.
It was incumbent upon the trial court to determine if the trade secret privilege exists, and whether the questions asked and objected to even invaded that privilege. See Uniroyal Goodrich Tire Co. v. Eddings, 673 So.2d 131 (Fla. 4th DCA 1996).
It was not necessary for appellant to sue for damages prior to assertion of the bill for discovery. See Adventist Health Sys. Sunbelt, Inc. v. Hegwood, 569 So.2d 1295 (Fla. 5th DCA 1990).
Accordingly, we reverse and remand with direction to proceed in accordance herewith.
GLICKSTEIN, KLEIN and STEVENSON, JJ., concur.